Motion to dismiss appeal (1) insofar as it is based upon appellant’s failure to file an undertaking, granted, with costs and $10 costs of motion, unless within fifteen days appellant serves and files the required undertaking on appeal and pays $10 costs, in which events motion denied; (2) insofar as it is based upon appellant’s failure to serve and file the record on appeal, denied, without costs, upon the ground that rules I and VI of the Rules of the Court of Appeals prescribe the proper remedy.